DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 05/27/2022 is acknowledged.  The traversal is on the ground(s) that Species I and Species II have a single inventive concept about merged buffer.  This is not found persuasive because Species II comprises distinguished limitation of “at least one current mirror component configured to generate a current and a mirror current having a magnitude corresponding to each other, at least one current induction component configured to output a current in response to the mirror current, an output circuit configured to generate a reference single based on the current output from the current induction component and the mirror current, and a feedback component configured to generate a current in response to a voltage fed back from the output circuit”. Species I comprises distinguished limitation of “control logic configured to control an operation of the common reference voltage generator and the merged buffers so that page buffer control signals generated based on the reference signal are supplied to the page buffer”.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choe et al. (US Pub. 2012/0230103).
Regarding claim 1, Fig. 3 and Fig. 5 of Choe discloses a memory device comprising: 
a memory cell array [100] configured to include planes [as shows in Fig. 16] having a plurality of memory cells; 
5a page buffer [140] connected to at least one memory cell among the memory cells [100] through a bit line [BL] and configured to perform a sensing operation of reading data stored [sensing operation in Fig. 7] in the at least one memory cell connected to the bit line [BL]; 
a common reference voltage generator [160 in Fig. 3] configured to 10generate a common reference voltage [Vref in Fig. 5]; 
a plurality of merged buffers [combination of 162 and 164, Fig. 5] configured to generate a reference signal [BLCTL] using the common reference voltage [Vref]; and 
control logic [130, Fig. 3] configured to control an operation of the common reference voltage generator [within 160, as shows in Fig. 5] and the merged buffers [combination of 162 and 164 in Fig. 5] so 15that page buffer control signals [BLCTL] generated based on the reference signal [BLCTL] are supplied to the page buffer [140, Fig. 3].
Regarding claim 2, Fig. 7 of Choe discloses wherein each of the merged buffers [as shows in Fig. 5] independently generates the reference signal [BLCTL] for 20one plane among the planes, wherein the reference signal corresponds to one of an overdrive level higher [1.8V, paragraph 0080] than a preset reference level [any level between 1.8V and 1.3V] and an underdrive level [1.3V, paragraph 0080] lower than the reference level.
Regarding claim 3, Fig. 7 of Choe discloses wherein the page buffer control signals include a first sensing signal [BLCTL during Precharge within the sensing operation], a second sensing signal [BLCTL during Develop within the sensing operation], and a third sensing signal [BLCTL during sensing within the sensing operation] for controlling the sensing 5operation, and the reference signal [same as BLCTL during Precharge] includes at least one of a first reference sensing signal for generating the first sensing signal, a second reference sensing signal [same as BLCTL during Develop} for generating the second sensing signal, and a third sensing signal [BLCTL during Sensing} for generating the 10third sensing signal [all first, second, and third signals can be the same signal].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US Pub. 2012/0230103) in view of Park (US Pub. 2013/0003453).
Regarding claim 4, Choe discloses all claimed invention, but does not specifically show the page buffer comprises a bit line connection component electrically connecting the 15bit line and a common sensing node in response to the first sensing signal; a precharge-sensing component including a sensing amplifier node, the precharge-sensing component electrically connecting the common sensing node and the sensing amplifier 20node in response to the second sensing signal and electrically connecting the common sensing node and a sensing node in response to the third sensing signal; and a sensing data output circuit outputting data corresponding to a potential level of the sensing node. However, Fig. 3 of Park discloses a bit line connection component [N105] electrically connecting the 15bit line [BLe1] and a common sensing node [node between N105 and N109] in response to the first sensing signal [BSELe]; a precharge-sensing component [BLC] including a sensing amplifier node [VIRPWR], the precharge-sensing component electrically connecting the common sensing node [node between N105 and N109] and the sensing amplifier 20node [VIRPWR] in response to the second sensing signal [DISCHe] and electrically connecting the common sensing node [node between N105 and N109] and a sensing node [SO] in response to the third sensing signal [PBSENSE]; and a sensing data output circuit outputting data corresponding to a potential level of the sensing node.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Park’s page buffer having sensing sense amplifier and precharge circuit to Choe’s memory device having page buffer such that Choe’s memory device can prechage and sense reading data.  
Regarding claim 5, Choe discloses all claimed invention, but does not specifically shoe the page buffer having bit line connection component includes a first NMOS transistor connected between the bit line and the common sensing node 5and having a gate electrode receiving the first sensing signal, wherein the precharge-sensing component comprises: a second NMOS transistor connected between the common sensing node and the sensing amplifier node and having a gate electrode receiving the second sensing signal; 10a third NMOS transistor connected between the common sensing node and the sensing node and having a gate electrode receiving the third sensing signal; a fourth NMOS transistor connected between the sensing amplifier node and the sensing node and having a gate electrode 15receiving a precharge signal; and a first PMOS transistor connected between a supply power and the sensing amplifier node and having a gate electrode connected to a latch node. However, Fig. 3 of Park discloses bit line connection component includes a first NMOS transistor [N105] connected between the bit line [BLe1] and the common sensing node [node between N105 and N109] 5and having a gate electrode receiving the first sensing signal [BSELe], wherein the precharge-sensing component comprises: a second NMOS transistor [N101] connected between the common sensing node [node between N105 and N109] and the sensing amplifier node [VIRPWR] and having a gate electrode receiving the second sensing signal [DISCHe]; 10a third NMOS transistor [N109] connected between the common sensing node [node between N105 and N109] and the sensing node [SO] and having a gate electrode receiving the third sensing signal [PBSENSE]; a fourth NMOS transistor [N103] connected between the sensing amplifier node [VIRPWR] and the sensing node [SO] and having a gate electrode 15receiving a precharge signa [DISCHo]l; and a first PMOS transistor [P101] connected between a supply power [VDD] and the sensing amplifier node [SO] and having a gate electrode connected to a latch node [PRECHb].
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Park’s page buffer having sensing sense amplifier and precharge circuit to Choe’s memory device having page buffer such that Choe’s memory device can prechage and sense reading data.  

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6-8, the prior art does not teach or suggest either alone or in combination wherein the common reference voltage generator comprises: an operational amplifier; a first initial current generator configured to generate a first initial current based on an output of the operational 60PA4395-0 amplifier; an initial current mirror component configured to generate a second initial current corresponding to the first initial current; and 5a temperature compensator configured to output the common reference voltage compensating for a temperature change of the bit line based on the second initial current.
Regarding claims 9-14, the prior art does not teach or suggest either alone or in combination wherein each of the merged buffers comprises: an input circuit configured to receive the common 5reference voltage; at least one constant current generator configured to generate a constant current having a constant magnitude; at least one current mirror component configured to generate a current and a mirror current having a magnitude 10corresponding to each other; at least one current induction component configured to output a current in response to the mirror current; an output circuit configured to generate the reference signal based on the current output from the current induction 15component and the mirror current; and a feedback component configured to generate a current in response to a voltage fed back from the output circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825